288 F.Supp. 989 (1968)
Harold KONIGSBERG, Plaintiff,
v.
TIME, INC., Defendant.
68 Civ. 3142.
United States District Court S. D. New York.
August 7, 1968.
Nathan Kestnbaum, New York City, for plaintiff.
Cravath, Swaine & Moore, New York City, by Alan J. Hruska, New York City, of counsel, for defendant.

OPINION
POLLACK, District Judge.
Plaintiff seeks to enjoin defendant from publishing magazine articles which allegedly libel the plaintiff and the August 9, 1968 issue of Life Magazine in particular which contains an article entitled "The Mob: The Congressman and the Hoodlum" and which contains statements regarding the plaintiff which, if false, would constitute libel.
A court of equity will not, except in special circumstances, issue an injunctive order restraining libel or slander or otherwise restricting free speech.
To enjoin any publication, no matter how libelous, would be repugnant to the First Amendment to the Constitution, Crosby v. Bradstreet Co., 312 F.2d 483 (2d Cir. 1963); Parker v. Columbia Broadcasting System, Inc., 320 F.2d 937 (2d Cir. 1963); cf. Near v. State of Minnesota ex rel. Olson, 283 U.S. 697, 51 S.Ct. 625, 75 L.Ed. 1357 (1931), and to historic principles of equity. American Malting Co. v. Keitel, 209 F. 351 (C.C.A. 2, 1913).
The motion for an injunction is therefore denied.
So ordered.